Citation Nr: 1825181	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-40 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio

THE ISSUES


1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from June 2003 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in October 2016.


FINDINGS OF FACT

1.  The Veteran's current chronic lumbosacral strain was incurred during his military service.  

2.  The Veteran's current tinnitus began during his military service and has been present since that time.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a chronic lumbosacral strain have all been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for establishing service connection for tinnitus have all been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service Connection for a Lumbar Spine Disorder

On appeal, the Veteran testified in his October 2016 hearing that his lumbar spine pain began during military service while he was doing physical activity, such as running.  He reported that his physical training time gradually worsened over his period of service as a result of increasing lumbar spine pain.  The Veteran stated that he was not one to complain or seek treatment during military service.  He also testified that he sought treatment within one year of his discharge from service at VA for his back pain.  Finally, the Veteran reported that after discharge from service he began college, during which there was not much physical activity; although after graduation in 2012, he began working at his father's construction company in a quasi-administrative role, where he still performed some manual construction activities such as electrical work or installing finishes.  

The Veteran's service treatment records do not demonstrate any complaints of, treatment for, or diagnoses of any lumbar spine disorders.  The Board, however, reflects that in March 2009-within one year of his discharge from service-the Veteran was examined by VA in order to establish care.  In his initial VA appointment, he reported that he was studying criminology in college at that time; he also reported having low back pain with lifting and running.  No formal diagnosis, however, was made until May 2009, at which time the Veteran sought treatment for onset of back pain the night before; he was diagnosed with probable back strain at that time.  

In March 2014, the Veteran underwent a VA lumbar spine examination, at which time he was diagnosed with chronic lumbosacral strain.  The examiner noted that there was no injury in service, although he had a chronic back strain without any operation to his back.  The Veteran reported ongoing pain with use at that time.  After examination, the examiner noted that there was no injury in service and that the Veteran performed heavy labor doing construction.  Therefore, the examiner concluded it was less likely that his current back problem was related to complaints in service but rather was due to "natural age progression."  

Although there were no notations in the Veteran's service treatment records of any lumbar spine problems, the fact that he sought treatment for back pain immediately following discharge from military service and that he reported back pain with running and lifting at that time bolster the Veteran's lay statements regarding the onset of his lumbar spine pain during military service.  Those statements are inherently credible and probative.  In fact, those statements are more probative than the VA examiner's opinion, as that opinion does not address the contemporaneous complaints within a short period after discharge or the fact that when those complaints occurred the Veteran was not involved in a physically strenuous occupation.  Accordingly, the Board finds that the preponderance of the evidence of record demonstrates that the Veteran's chronic lumbosacral strain was incurred during military service.  Service connection for chronic lumbosacral strain is therefore warranted based on the evidence of record.  See 38 C.F.R. § 3.303.  

Service Connection for Tinnitus

On appeal, the Veteran testified during his October 2016 hearing that he began his military career as an administrative clerk, but later in 2005 transitioned into a military security guard (MSG).  It was during his time in MSG that he regularly fired many different small arms.  He further testified that he began to experience ringing in his ears near the end of his period of service; he indicated that the ringing was constant since that time.  He finally testified that he did not report tinnitus during military service because he did not know what tinnitus was.

The Veteran's service treatment records do not demonstrate any complaints of or treatment for tinnitus or ringing of the ears.  In a March 2011 VA audiological examination, the Veteran reported having been exposed to noise from firing many different kinds of small arms during military service and that he had ringing two to three times a week, with onset beginning in 2007.  The examiner also noted that the Veteran reported firing guns recreationally after discharge from service and that his ears always ring after firing his guns.  The examiner opined it was less likely that his tinnitus was related to noise exposure in service, as there was no mention of tinnitus during military service and he was exposed to hazardous noise after discharge from service.  

The Board notes that the VA examiner's opinion is not adequate as a diagnosis of tinnitus during military service is not necessary for a finding of service connection; additionally, noise exposure after military service in and of itself does not prohibit a finding of service connection.  Rather, the Board finds the Veteran's consistent and credible statements that his tinnitus began during military service when he regularly trained with small arms and has been continuous since that time, to be the most probative evidence of record.  Accordingly, the Board finds that the preponderance of the evidence demonstrates that the Veteran's tinnitus began during his military service and has been present since that time.  Service connection for tinnitus is therefore warranted based on the evidence of record.  See 38 C.F.R. § 3.303.  

In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a chronic lumbosacral strain is granted.  

Service connection for tinnitus is granted.  


____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


